Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 4/22/2021. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 4/22/2021, has been considered by the examiner. 
Subject Matter Overcoming the Prior Art of Record 
2.	As detailed in the Office Action below, the Examiner has not applied a prior art rejection to the pending claims however the claims have been rejected over other grounds as detailed in the office action below. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 640 in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11017437. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the current application claims are found in that of the US Patent Number 11017437 claims.  The difference between the current application and US Patent No. 11017437 lies in the fact that U.S. Patent Number 11017437 includes many more elements and is thus more specific.  Thus, the invention of US Patent No. 11017437 claims are in effect a “species” of the “generic” invention of the current application.  It has been held that the generic invention is “anticipated” by the “Species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the current application claims are anticipated by the claims of US. Patent No. 11017437, it is not patentably distinct from the claims of US Patent No. 11017437
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing ads based on content and information known or collected about the user.  Providing ads based on content and information known or collected about the user is subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activity.  Since the claims recite a certain method of organizing human activity which is in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations not indicative of a practical application in that the claims merely recite:
	(1)   Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the online video advertising content environment or field of use (see claims 16-20) 
	(2) adding the words “apply it” ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims performing the abstract idea through a computer (e.g. (a) a non-transitory, machine-readable storage medium, comprising executable instructions, that when executed by a processing system including a processor, facilitate performance of operations and  (b) an ad server) (see claims 16-20). 
	and (3) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 16-20).
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims when considered alone and in combination amount to no more than limitations that have not been considered to be significantly more (inventive concept) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) receiving, processing, and storing data (see claims 16-20) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 10, and from page 10 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI‐4: global positioning system)
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 16-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) an electronic calendar containing user information (see claims 17-19)
	- Crucs (United States Patent Application Publication Number: US 2012/0226779) paragraph 0020 "electronic calendar applications are well known in the art and allow a user to enter information associated with upcoming events to form event entries within the electronic calendar application. For example, a typical user may desire to enter personal events including business meetings, family member birthdays and anniversaries, and vacations. Electronic calendar applications are often configured with various features including automatic alarmed reminders, for example"
	- Barnett (United States Patent Application Publication Number: US 2008/0235681) paragraph 0003 "electronic calendar applications and their functionality are well - known in the art. These calendar applications create a calendar entry for each event desired by the user to be placed in his/her calendar”   
	- Bank et al. (United States Patent Application Publication Number: US 2008/0294999) paragraph 0016 “Use of electronic calendar applications for scheduling meetings of multiple persons in this manner is known in the art” 
	(d) providing location by GPS (see claim 16) 
	- Othmer (United States Patent Application Publication Number: US 2005/0039136) paragraph 0036 "Mobile communication device 101 may determine its geographical location using positioning techniques known in the art such as a global positioning system (GPS) or wireless-assisted GPS, for which it uses a global positioning system (GPS) or wireless-assisted GPS, for which it uses one or more satellites 114"
	Stewart- Baxter etal. (United States Patent Application Publication Number: US 2005/0255874) paragraph 0027" GPS location systems are well known in the art and determine a cell phone's position within about 5 meters”
	(e) automating mental tasks (see claims 16-20)(See USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11 and from page 11, See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(f) presenting ad information on a GUI (see claim 20)
	- Collins et al. (United States Patent Application Publication Number: US 2007/0027760) paragraph 0145 “ The advertisement campaign information may be displayed in a GUI, such as in Figs. 3-31, running in an internet browser on a user device, displayed in a stand-alone application running on a user device or displayed on any other device known in the art”
	- Gaines (United States Patent Application Publication Number: US 2016/0021507) paragraph 0075 “advertisement banner GUI 912 provides a means for the owner/operator/licensee of WaitIQ server 212 and/or WaitlIQ App 320 to generate revenue in a manner that is well known to those of skill in the art”
	(j) metadata for advertising (see claim 16)
	- Bon (United States Patent Application Publication Number: US 2009/0285545) paragraph 0027 “Advertisement/content may be detected using a variety of methods well known in the art, such as analyzing content, metadata, or other known means as disclosed in U.S. Provisional Patent Application No. 60/614721 (Attorney Docket No. US040395), WO02/096102 Ai to Trajkovic et al., assigned to Koninklijke Philips Electronics N.V., WO01/35409A2 to Christopher, and US2003/003145A1 to Sagar which are incorporated herein by reference in their ntirety. For example, commercial monitoring centers may be used as disclosed in U.S. Pat. No. 6,233,734 B1 to Macrae et al. which is incorporated herein by reference in its entirety.
	- Thompson etal. (United States Patent Application Publication Number: US 2012/0084812) paragraph 0091 “ The metadata comprises data indicating at least one of advertisement type, advertisement category, product brand, service brand, description of the product tagged, advertising content data 365, marketing parameters 365, keywords, and any other metadata known in the art. The metadata is used for classification of advertisement, advertisement positioning algorithms 360, and PMSA data 280, and for any use known in the art”
	(k) presenting offers and gathering statistics (see claim 16)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity in the practical application under the significantly more step however the Examiner finds the limitations to be well-understood, routine, and conventional activity in the field as detailed above.

	If Applicant were however, to amend independent claim 16 to following for example the 101 could be withdrawn: 

	16. (Currently Amended) A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
	receiving marketing information for a user from an advertising server, wherein the advertising server has accessed user information of a user based on identifying the user and response to receiving an indication of interest in a notification that was presented during a portion of media content presented to the user within a presentation of the media content at a media processor of the user, and wherein the advertising server obtained the marketing information for the user based on the indication of interest in the notification presented during the portion of media content presented to the user and based on identification of the user, wherein a first stream including the media content, advertisements and a first set of keys was presented to the user, each respective first key uniquely identifying a respective advertisement of the advertisements, and wherein the notification was uniquely associated with a second key presented in a second stream, the second stream including offers and a second set of keys including the second key, each second key corresponding to one of the offers, and the notification was generated based on a match between a particular first key and a particular second key, and wherein the advertising server received the second key as part of the indication of interest, the second key identifying the notification and identifying the user to provide identification of the user; 
	providing information identifying the user to the advertising server to update the user information of the user;
	monitoring activities of the user;
	 providing information about the activities of the user to the advertising server; 
	monitoring a location of the user to determine if the user is in proximity to a location of interest for the user; and
	 responsive to determining that the user is in proximity to the location of interest; 
	 sending a message to the advertising server, the message including the location of the user; 
	receiving, from the advertising server, directed marketing information for the location of interest for the user, wherein the advertising server determines a target communication to the user based on the marketing information and the monitoring of the activities of the user;
	 and presenting the directed marketing information to the user. 

	The additional limitations make it clear that the key is used, after displaying the advertisement to the user (that includes the key) and the user providing an indication of interest in the portion of the media content (the advertisement), to identify which user has selected the advertisement by accessing and updating user information (like a profile), then without the amendment where it’s unclear whether the system is accessing previous user information based on the key or instead just associating the key with the current user interaction in the first receiving step like the user clicked on an ad for pet supplies for example. 
	This improvement argued by Applicant in the specification is found in Applicant’s specification as filed in at least at paragraphs 0003, 0021, 0039-0039, and 0047.
	The October 2019 Update Subject Matter Eligibility pages 12-13 explains that the claims must reflect the disclosed improvement (cited herein, emphasis added below): 

B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.


Claim Objections
8.	Claim 19 is objected to because of the following informalities:  Applicant recites responsive to the determining the user is in is about to engage in the activity of interest.  There appears to be a word or words missing or out of order in the claim limitation.  For the purposes of this examination, the Examiner will interpret the claim as follows: responsive to the determining the user .  Appropriate correction is required.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	 Malik (United States Patent Application Publication Number: US 2008/0195468) teaches combining targeted ads into a content stream, where the ads can be selected based on viewing history and user preferences (see abstract) 
	b.	Horvitz et al. (United States Patent Application Publication Number: US 2010/0332496) teaches that ads can be offers (see paragraph 0014) 
	c.	Miyazaki et al. (United States Patent Application Publication Number: US 2002/0013785) teaches a key is used after displaying an advertisement to the user (that includes the key) and the user providing an indication of interest in the portion of the media content (the advertisement), to then identify the user that has selected the advertisement, which is then used to provide additional information to the user (see paragraphs 0027 and 0033-0036) 
	d.	Wouhaybi et al. (United States Patent Application Publication Number: US 2014/0215507) teaches providing ads based on user preference information including past viewing behavior, web browsing history, calendar event topics, and email data topics (see abstract) 
	e.	Suwald et al. (United States Patent Application Publication Number: US 2015/0154647) teaches replacing default ads with target ads based on user information like user location, behavior and habits (see abstract and paragraphs 0033 and 0037) 
	f.	Aldrey et al. (United States Patent Application Publication Number: US 2011/0078023) teaches presenting primary and secondary video advertising content based on selection of advertising triggers by a user (see abstract and Figures 1 and 8) 
	g.	Seth et al. (United States Patent Application Publication Number: US 2009/0287558) teaches coupons can include embedded user identifiers (see paragraphs 0046 and 0056)
	h.	Dowling et al. (United States Patent Application Publication Number: US 2012/0047010) teaches advertising based on a subscriber information in a streaming environment (see abstract) 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621